DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected group I.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (EP 2436265) in view of Ames (previously cited).
The instant claim is drafted with “consisting essentially of” language. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Here, no indication has been made of which ingredients would material affect the basic and novel characteristics of the product nor what these characteristics are such that the artisan of ordinary skill could readily discern which ingredients are permissible. Thus the language will be construed as “comprising”.
Chen et al. teach compositions for disinfecting cleaning and for use against bacteria (see abstract and example 3). The envisioned composition is provided as two 
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sulfuric acid as taught by Ames to the composition of Chen et al. as the application of the same technique to a similar product in order to yield the same improvement. The use of a sulfuric acid proportion within the range taught by Ames would then follow. Given the overlap between the instantly claimed range and that of Ames, the claimed range is obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably . 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ames as applied to claim 1 above, and further in view of Dada et al. (previously cited).
	Chen et al. in view of Ames render obvious the limitation of instant claim 1 where a range that embraces that instantly claimed for sulfuric acid is taught. A precise value for the proportion of sulfuric acid is not taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Chen et al. since it would fall within the range envisioned by Ames and is exemplified 


Response to Arguments
Applicant's arguments filed November March 23, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn and new grounds of rejection are presented in their place. Arguments that are still pertinent to the new grounds of rejection are addressed below.
The applicant argues that Ames does not include sulfuric acid in any of its examples. The teachings of a prior art reference are not limited to its examples. Instead a reference is considered for all that it teaches and Ames et al. teach the inclusion of sulfuric acid as an equilibrium catalyst in disinfecting compositions composed of hydrogen peroxide and peracetic acid. This teaching is applicable for use as is its examples. 
The applicant argues that ingredients in the composition of Ames are precluded by the “consisting essentially of” recitation, but this argument implies the entirety of the composition of Ames is added into that of the primary reference. This is not the modification set forth in the rejection previously or currently. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it is not clear which ingredients are precluded by the “consisting essentially of” language. So even if the fluorescent compound of Ames highlighted by the applicant were included in the modified formulation, it is not clear that its presence is disallowed by the claim language as the applicant argues.
The applicant argues that the compositions of Dada contain ingredients that are precluded by the “consisting essentially of” language in the claim. Specifically, its stabilizer is highlighted by the applicant. How a stabilizer, as detailed by Dada, materially affects the as yet to be defined basic and novel characteristics of the instant compositions has not been established. 

 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615